Exhibit 10.1

 

AMENDED AND RESTATED

 

STOCKHOLDERS AGREEMENT

 

BY AND AMONG

 

DEERFIELD CAPITAL CORP.,

 

BOUNTY INVESTMENTS, LLC

 

AND

 

CIFC PARENT HOLDINGS LLC

 

Dated as of [                    ], 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I GENERAL

 

 

2

Section 1.1

Effective Date

 

2

Section 1.2

Definitions

 

2

Section 1.3

Construction

 

10

 

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES

 

10

Section 2.1

Representations and Warranties of the Company

 

10

Section 2.2

Representations and Warranties of the Investors

 

11

 

 

 

 

ARTICLE III BOARD OF DIRECTORS

 

12

Section 3.1

Board of Directors

 

12

Section 3.2

Restrictions on Transfer

 

16

Section 3.3

Majority Voting Provision

 

18

Section 3.4

Controlled Company Exemption

 

18

Section 3.5

Covenants

 

19

Section 3.6

Committee Membership

 

21

Section 3.7

Board Observers

 

22

Section 3.8

Preemptive Rights

 

22

Section 3.9

Standstill

 

23

 

 

 

 

ARTICLE IV NON SOLICITATION

 

25

Section 4.1

Non Solicitation

 

25

 

 

 

 

ARTICLE V MISCELLANEOUS

 

26

Section 5.1

Termination of Agreement

 

26

Section 5.2

Expenses

 

26

Section 5.3

Notices

 

26

Section 5.4

Governing Law

 

28

Section 5.5

Consent to Jurisdiction

 

28

Section 5.6

Specific Performance

 

28

Section 5.7

Waiver of Jury Trial

 

28

Section 5.8

Binding Effect; Persons Benefiting; Assignment

 

29

Section 5.9

Counterparts

 

29

Section 5.10

Entire Agreement

 

29

Section 5.11

Severability

 

29

Section 5.12

Amendments and Waivers

 

29

Section 5.13

Delays or Omissions

 

30

Section 5.14

Mutual Drafting; Interpretation

 

30

 

i

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT

 

THIS AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, dated as of
[                          ], 2011 (this “Agreement”), is by and among Deerfield
Capital Corp., a Maryland corporation (the “Company”), Bounty Investments, LLC,
a Delaware limited liability company (“Bounty”), and CIFC Parent Holdings LLC, a
Delaware limited liability company (“CIFC Parent,” and together with Bounty, the
“Investors”).

 

WHEREAS, the Company, Bulls I Acquisition Corporation, a Delaware corporation
and wholly-owned subsidiary of the Company (“First MergerSub”), Bulls II
Acquisition LLC, a Delaware limited liability company and wholly-owned
subsidiary of the Company (“Second MergerSub” and, together with First
MergerSub, the “MergerSubs”), CIFC Parent and Commercial Industrial Finance
Corp., a Delaware corporation and wholly-owned subsidiary of CIFC Parent
(“CIFC”), are parties to the Agreement and Plan of Merger, dated as of
December 21, 2010 (the “Merger Agreement”), pursuant to which on or about the
date hereof (i) First MergerSub is merging with and into CIFC (the “First Step
Merger”), with CIFC continuing as the surviving entity (the “Intermediate
Surviving Entity”), (ii) the Intermediate Surviving Entity is next merging with
and into Second MergerSub (the “Second Step Merger” and, together with the First
Step Merger, the “Merger”) and (iii) in connection with the Merger, the Company
is issuing to CIFC Parent 9,090,909 shares of Common Stock and making certain
cash payments to CIFC Parent, all in accordance with the terms of the Merger
Agreement;

 

WHEREAS, as of the date hereof, Bounty owns (i) [4,545,455](1) shares of Common
Stock and (ii) Senior Subordinated Convertible Notes in the original principal
amount of $25,000,000 and due December 9, 2017 (the “Convertible Notes”), which
are convertible into shares of Common Stock (the “Conversion Shares”);

 

WHEREAS, the Investors have the registration rights with respect to the
Conversion Shares and the Investor Shares (as defined below) as provided in the
Amended and Restated Registration Rights Agreement, dated as of the date hereof
(the “Registration Rights Agreement”);

 

WHEREAS, the Company and Bounty are parties to the Stockholders Agreement, dated
as of June 9, 2010 (the “Original Agreement”);

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Company, CIFC Parent and CIFC to consummate the Merger and
the other transactions contemplated by the Merger Agreement; and

 

WHEREAS, the Company and the Investors desire to establish in this Agreement
certain terms and conditions concerning the corporate governance of the Company,
the Investor Shares and related provisions concerning the relationship of the
Investors with, and their investments in, the Company from and after the Closing
(as defined in the Merger Agreement).

 

--------------------------------------------------------------------------------

(1)  NTD:  To be completed at Closing

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE I
GENERAL

 

Section 1.1             Effective Date.  This Agreement shall be delivered at
Closing and shall not be effective, and the Parties shall not be bound by any
obligations hereunder, until the First Step Merger occurs.  In the event that
the First Step Merger fails to occur, this Agreement shall automatically
terminate without any action on behalf of any party.

 

Section 1.2             Definitions.  As used in this Agreement, the following
terms shall have the meanings indicated below:

 

“Acceptance Notice” has the meaning assigned in Section 3.2(b)(ii).

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person; provided, that for purposes of this
Agreement, the Company and its Subsidiaries shall not be deemed to be Affiliates
of any Investor and no Investor shall be deemed to be an Affiliate of the
Company and its Subsidiaries.  The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting or other securities, by contract or
otherwise.

 

“Aggregate Cap Percentage” means eighty percent (80%).

 

“Agreement” has the meaning assigned in the preamble.

 

“Base Cap Percentage” means (i) in respect of the Bounty Holders, [37.8%], and
(ii) in respect of the CIFC Holders, [39.5%].(2)

 

“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares: (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
that may be acquired by such Person pursuant to any agreement, arrangement or
understanding or upon the exercise of conversion rights, exchange rights,
warrants or options, or otherwise (irrespective of whether the right to acquire
such securities is exercisable immediately or only after the passage of time,
including the passage of

 

--------------------------------------------------------------------------------

(2)  NTD:  To equal percentage ownership as of Closing (inclusive of the
Conversion Shares) plus 2%

 

2

--------------------------------------------------------------------------------


 

time in excess of sixty (60) days, the satisfaction of any conditions, the
occurrence of any event or any combination of the foregoing).  For purposes of
this Agreement, (x) a Person shall be deemed to Beneficially Own any securities
Beneficially Owned by its Affiliates or any “group” (as contemplated by Exchange
Act Rule 13d-5(b)) of which such Person or any such Affiliate is or becomes a
member; provided, that, notwithstanding the foregoing, no Investor shall be
deemed to Beneficially Own the Investor Shares Beneficially Owned by any other
Investor solely due to the fact that the Investors constitute a group (as
contemplated by Exchange Act Rule 13d-5(b)) and (y) for the avoidance of doubt,
Bounty shall be deemed to Beneficially Own the Conversion Shares (assuming all
Conversion Shares then issuable pursuant to the Convertible Notes Beneficially
Owned by the Bounty Holders are outstanding).  The term “Beneficially Own” shall
have a correlative meaning.

 

“Board” means, as of any date, the Board of Directors of the Company in office
on that date.

 

“Bounty” has the meaning assigned in the preamble.

 

“Bounty Holders” means, collectively, Bounty and any Person that is both a
stockholder of the Company and an Affiliate of Bounty and any successors
thereto.

 

“Bounty Shares” means, as of the applicable measurement date, the sum of the
shares of Common Stock and Other Capital Stock Beneficially Owned by the Bounty
Holders (including, for the avoidance of doubt, the Conversion Shares assuming
all Conversion Shares then issuable pursuant to the Convertible Notes
Beneficially Owned by the Bounty Holders are outstanding) and any shares of
Common Stock or other securities issued in respect thereof or into which such
shares of Common Stock or other securities shall be converted in connection with
stock splits, reverse stock splits, stock dividends or distributions,
combinations or any similar recapitalizations after the date of this Agreement.

 

“Buyer” has the meaning assigned in Section 3.2(a).

 

“Cap Percentage” means, in respect of any Investor, a percentage equal to such
Investor’s Base Cap Percentage; provided, however, that (i) an Investor’s Base
Cap Percentage shall be increased with respect to an acquisition by such
Investor of Common Stock, Convertible Notes or Other Capital Stock solely as a
result of an Intra-Investor Private Transfer (as hereafter defined) and (ii) to
the extent that the sum of all Investors’ respective Base Cap Percentages would
exceed the Aggregate Cap Percentage as a result of an Intra-Investor Private
Transfer, the selling Investor’s Base Cap Percentage shall be decreased such
that the sum of all Investors’ respective Base Cap Percentages would equal the
Aggregate Cap Percentage.  “Intra-Investor Private Transfer” means any Transfer
by an Investor (or Affiliates thereof) to one or more of the other Investors (or
Affiliates of such other Investor) in a private transaction, including a sale
pursuant to the right of first refusal or right of first offer contemplated by
Section 3.2.

 

“CIFC” has the meaning assigned in the recitals.

 

“CIFC CLO Issuer” means each of CIFC Funding 2006-I, Ltd. CIFC Funding
2006-IB, Ltd., CIFC Funding 2006-II, Ltd., CIFC Funding 2007-I, Ltd., CIFC
Funding 2007-II, Ltd. CIFC

 

3

--------------------------------------------------------------------------------


 

Funding 2007-III, Ltd. and CIFC Funding 2007-IV, Ltd., and any co-issuer of any
of the foregoing.

 

“CIFC CLO Management Agreements” means the collateral management agreements
between CIFC and the CIFC CLO Issuers in effect as of the Closing.

 

“CIFC Holders” means, collectively, CIFC Parent and any Person that is both a
stockholder of the Company and an Affiliate of CIFC Parent and any successors
thereto.

 

“CIFC Parent” has the meaning assigned in the preamble.

 

“CIFC Shares” means, as of the applicable measurement date, the sum of the
shares of Common Stock and Other Capital Stock Beneficially Owned by the CIFC
Holders and any shares of Common Stock or other securities issued in respect
thereof or into which such shares of Common Stock or other securities shall be
converted in connection with stock splits, reverse stock splits, stock dividends
or distributions, combinations or any similar recapitalizations after the date
of this Agreement.

 

“Closing” means the closing of the transactions contemplated in the Merger
Agreement.

 

“CMA Requirement” means the requirement under each CIFC CLO Management
Agreement, if any, that for so long as CIFC is acting as the Collateral Manager
(as defined in such CIFC CLO Management Agreement), any one or more of the
Collateral Manager, its Affiliates (as defined in such CIFC CLO Management
Agreement) and any employees of the Collateral Manager who are Knowledgeable
Employees (as defined in Rule 3c-5 of the Investment Company Act) with respect
to the applicable CIFC CLO Issuer shall collectively hold beneficial ownership
directly or indirectly of not less than a prescribed percentage or amount of, as
applicable, the Preferred Shares (as defined in such CIFC CLO Management
Agreement) or Income Notes (as defined in such CIFC CLO Management Agreement)
issued and outstanding on the applicable closing date.

 

“CN CDO Issuer” means each of ColumbusNova CLO Ltd. 2006-I, ColumbusNova CLO
Ltd. 2006-II, ColumbusNova CLO Ltd. 2007-I and ColumbusNova CLO Ltd. 2007-II.

 

“Common Stock” means the common stock of the Company, par value $.001 per share.

 

“Company” has the meaning assigned in the preamble.

 

“Company CDO Issuer” means each DCM CDO Issuer and each CN CDO Issuer.

 

“Company CDO Issuer Documents” means each final or supplemental offering
memorandum, indenture and supplemental indenture, management agreement, trust
agreement, collateral administration agreement, insurance agreement, hedge
agreement and swap agreement entered into, or used in connection with an
offering of securities, by a Company CDO Issuer.

 

“Company CDO Management Agreement” means the collateral management agreement
between the Company or applicable Subsidiary of the Company and each Company CDO
Issuer.

 

4

--------------------------------------------------------------------------------


 

“Company Client” means any Person whose assets, or the assets of whose clients,
are being managed by the Company or any of its Subsidiaries pursuant to an
investment advisory or similar agreement.

 

“Company Investor” means any Person or entity that is an investor, lender or
wrapper in any investments or investment products (including any collateralized
debt obligations, collateralized loan obligations, funds and any separately
managed accounts), whether now or hereafter existing, that are managed by the
Company or any of its Subsidiaries.

 

“Consents” means all consents, notices, authorizations, novations, Orders,
waivers, approvals, licenses, accreditations, certificates, declarations,
filings or expiration of waiting periods, non-objection or confirmation by a
rating agency that an action or event will not result in the reduction or
withdrawal of a rating.

 

“Constituent Documents” means, with respect to any Person that is a corporation,
its articles or certificate of incorporation, corporate charter or memorandum
and articles of association, as the case may be, and bylaws, with respect to any
Person that is a partnership, its certificate of partnership and partnership
agreement, with respect to any Person that is a limited liability company, its
certificate of formation and limited liability company or operating agreement,
with respect to any Person that is a trust or other entity, its declaration or
agreement of trust or other constituent document, and with respect to any other
Person, its comparable organizational documents, in each case, as amended or
restated.

 

“Contract” means any written or oral contract, agreement, lease, license,
indenture, note, bond, mortgage, loan, instrument, conditional sale contract,
guarantee commitment or other arrangement, understanding, undertaking or
obligation.

 

“Conversion Shares” has the meaning assigned in the recitals.

 

“Convertible Notes” has the meaning assigned in the recitals.

 

“Cure Period” has the meaning assigned in Section 3.1(d)(iii).

 

“Cure Purchase” has the meaning assigned in Section 3.1(d)(iii).

 

“CypressTree CLO Issuer” means each of Primus CLO I, Ltd., Primus CLO II, Ltd.,
Hewett’s Island CLO I-R, Ltd., Hewett’s Island CLO II, Ltd., Hewett’s Island CLO
III, Ltd., Hewett’s Island CLO V, Ltd., Hewett’s Island CLO VI, Ltd., WhiteBark
Pine I, Ltd. and CypressTree Synthetic CDO Limited, and any co-issuer of any of
the foregoing.

 

“DCM CDO Issuer” means each of Bridgeport CLO Ltd., Bridgeport CLO II Ltd.,
Buckingham CDO Ltd., Buckingham CDO II Ltd., Buckingham CDO III Ltd., Burr Ridge
CLO Plus Ltd., DFR Middle Market CLO Ltd., Cumberland II CLO Ltd., Forest Creek
CLO Ltd., Gillespie CLO PLC, Knollwood CDO Ltd., Knollwood CDO II Ltd., Long
Grove CLO Ltd., Market Square CLO Ltd., Marquette Park CLO Ltd., Mid Ocean CBO
2000-1 Ltd., Mid Ocean CBO 2001-1 Ltd., NorthLake CDO I, Limited, Pinetree CDO
Ltd., River North CDO Ltd., Rosemont CLO, Ltd., Schiller Park CLO Ltd., Valeo
Investment Grade CDO Ltd., Valeo Investment Grade CDO II Ltd., Robeco CDO II
Limited and Mayfair Euro CDO I B.V.

 

5

--------------------------------------------------------------------------------


 

“Dilution Notice” has the meaning assigned in Section 3.1(d)(iii).

 

“Director” means any member of the Board.

 

“Equity Interest” means any type of equity ownership in an entity, including
partnership interests in a general partnership or limited partnership,
membership interests in a limited liability company, stock or similar security
in a corporation or the comparable instruments for any other entity or any other
interest entitling the holder thereof to participate in the profits of such
entity, the proceeds or the disposition of such entity or any portion thereof or
to vote for the governing body of such entity.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“First MergerSub” has the meaning assigned in the recitals.

 

“First Step Merger” has the meaning assigned in the recitals.

 

“Governmental Approvals” means all Consents of a Governmental Authority required
in connection with the transactions contemplated hereby.

 

“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

 

“Independent Director” means a Director who qualifies as an “independent
director” of the Company under (a) the Corporate Governance Guidelines of the
Company then in effect and (b)(i) applicable NASDAQ rules, as such rules may be
amended, supplemented or replaced from time to time, or (ii) if the Common Stock
is listed on a securities exchange or quotation system other than NASDAQ, any
comparable rule or regulation of the primary securities exchange or quotation
system on which the Common Stock is listed or quoted (whether by final rule or
otherwise); provided, that, notwithstanding anything herein to the contrary, a
Director shall not be an “Independent Director” if such Director would not be
independent of each Investor under applicable state corporate law.  The fact
that an individual has been designated by any Investor for nomination pursuant
to this Agreement will not, in and of itself, disqualify that individual as an
Independent Director

 

“Investor” has the meaning assigned in the preamble.

 

“Investor Shares” means collectively, the Bounty Shares and the CIFC Shares.

 

“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority (including, for the sake of clarity,
common law).

 

“Lien” means any lien, pledge, encumbrance, mortgage, deed of trust, security
interest, equity, claim, lease, license, charge, option, adverse right, right of
first or last negotiation, offer or refusal, easement or transfer restriction of
any kind or nature whatsoever, whether arising by agreement, operation of Law or
otherwise.

 

6

--------------------------------------------------------------------------------


 

“Management Agreements” means (i) the Management Agreement by and between the
Company and CIFC Parent dated as of the date hereof and (ii) the Management
Agreement by and between the Company and Bounty dated as of the date hereof.

 

“Merger” has the meaning assigned in the recitals.

 

“Merger Agreement” has the meaning assigned in the recitals.

 

“MergerSubs” has the meaning assigned in the recitals.

 

“NASDAQ” means the NASDAQ Stock Market LLC.

 

“Necessary Action” means, with respect to a specified result, all reasonable
actions (to the extent not prohibited by Law) necessary to cause such result,
including (i) voting or providing a written consent or proxy with respect to the
Investor Shares, (ii) causing the adoption of stockholders’ resolutions and
amendments to the Constituent Documents of the Company, (iii) refraining from
objecting and waiving any available statutory appraisal or similar rights,
(iv) executing agreements and instruments, (v) obtaining, or causing to be
obtained, all Governmental Approvals and Third Party Consents, (vi) nominating
or electing any members of the Board, (vii) removing any members of the Board
whom the person obliged to take the Necessary Action has the right to remove,
and (viii) calling or causing to be called a special meeting of the Board or
stockholders of the Company.

 

“New Shares” means any Equity Interests of the Company or any of its
Subsidiaries, including Common Stock or Other Capital Stock, whether authorized
or not by the Board or any committee of the Board, and rights, options, or
warrants to purchase any Equity Interest, and securities of any type whatsoever
that are, or may become, convertible into any Equity Interest; provided,
however, that the term “New Shares” shall not include: (i) securities issued to
employees, consultants, officers and directors of the Company, pursuant to any
arrangement approved by the Board or the Board’s compensation committee;
(ii) securities issued as consideration in the acquisition of another business
or assets of another Person by the Company by merger or purchase of the assets
or shares, reorganization or otherwise; (iii) securities issued pursuant to any
rights or agreements, including, without limitation, convertible securities,
options and warrants, provided that either (x) the Company shall have complied
with Section 3.8 with respect to the initial sale or grant by the Company of
such rights or agreements or (y) such rights or agreements existed prior to the
Closing (it being understood that any modification or amendment to any such
pre-existing right or agreement subsequent to the Closing with the effect of
increasing the percentage of the Company’s fully-diluted securities underlying
such rights agreement shall not be included in this clause (iii));
(iv) securities issued in connection with any stock split, stock dividend,
recapitalization, reclassification or similar event by the Company;
(v) Conversion Shares issued upon conversion of any portion of the then
outstanding Convertible Notes; (vi) warrants issued to the lender in a bona fide
debt financing; (vii) securities registered under the Securities Act that are
issued in an underwritten public offering; (viii) any right, option, or warrant
to acquire any security convertible into the securities excluded from the
definition of New Shares pursuant to clauses (i) through (vii) above; (ix) any
issuance by a Subsidiary of the Company to the Company or a wholly-owned
Subsidiary of the Company; and

 

7

--------------------------------------------------------------------------------


 

(x) any issuance as to which the Requisite Investors elect to waive the rights
set forth in Section 3.8.

 

“New Shares Notice” has the meaning assigned in Section 3.8(b).

 

“Nominating Committee” means the Nominating and Corporate Governance Committee
of the Board.

 

“Note Offer” has the meaning assigned in Section 3.2(a).

 

“Offer Notice” has the meaning assigned in Section 3.2(b)(i).

 

“Offered Shares” has the meaning assigned in Section 3.2(b).

 

“Offeree Investor” has the meaning assigned in Section 3.2(b).

 

“Option Period” has the meaning assigned in Section 3.2(b)(ii).

 

“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.

 

“Original Agreement” has the meaning assigned in the recitals.

 

“Other Capital Stock” means shares of any class of capital stock of the Company
(other than the Common Stock) that are entitled to vote generally in the
election of Directors.

 

“Outstanding Stock” means, as of the applicable measurement date, together, the
sum of (i) the outstanding shares of Common Stock and any Other Capital Stock
and (ii) the Conversion Shares issuable upon the conversion of the aggregate
amount Convertible Notes then outstanding (calculated assuming all Conversion
Shares then issuable pursuant to the Convertible Notes are outstanding).

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

 

“Pro Rata Portion” has the meaning assigned in Section 3.8(a).

 

“Preemptive Right” has the meaning assigned in Section 3.8(a).

 

“Registration Rights Agreement” has the meaning assigned in the recitals.

 

“Requisite Investors” shall mean each Investor that Beneficially Owns Investor
Shares representing at least twenty percent (20%) of the Outstanding Stock.

 

“ROFR Acceptance Notice” has the meaning assigned in Section 3.2(a)(ii).

 

“ROFR Investor” has the meaning assigned in Section 3.2(a)(i).

 

8

--------------------------------------------------------------------------------


 

“ROFR Notes” has the meaning assigned in Section 3.2(a)(i).

 

“ROFR Notice” has the meaning assigned in Section 3.2(a)(i).

 

“ROFR Period” has the meaning assigned in Section 3.2(a)(ii).

 

“SEC” means the United States Securities and Exchange Commission or any
successor entity thereto.

 

“Second MergerSub” has the meaning assigned in the recitals.

 

“Second Step Merger” has the meaning assigned in the recitals.

 

“Self-Regulatory Organization” means each national securities exchange in the
United States of America or other commission, board, agency or body that is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies or investment advisers, or to the
jurisdiction of which any Party or any of their respective Subsidiaries is
otherwise subject.

 

“Subsidiary” means, with respect to any Person, a corporation or other Person of
which more than fifty percent (50%) of the voting power of the outstanding
voting Equity Interests or more than fifty percent (50%) of the outstanding
economic Equity Interest is held, directly or indirectly, by such Person.

 

“Tail Period” has the meaning assigned in Section 4.1.

 

“Third Party” means any Person other than the Company, its Subsidiaries and the
Investors and each of such Person’s respective members, directors, officers and
Affiliates.

 

“Third Party Consents” means all consents or waivers or notices to any party
(other than a Governmental Authority) to any Contract to which any of the
Parties hereto is a party or by which any of their respective assets or
properties are bound.

 

“Trading Day” means any day on which the Common Stock is traded on NASDAQ, or,
if NASDAQ is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded.

 

“Transfer” means the transfer of ownership by sale, exchange, assignment,
pledge, encumbrance, lien, gift, donation, grant or other conveyance of any
kind, whether voluntary or involuntary, including conveyances by operation of
Law or legal process (and hereby expressly includes, with respect to an
Investor, any voluntary or involuntary appointment of a receiver, trustee,
liquidator, custodian or other similar official for such Investor or all or any
part of such Investor’s property under any bankruptcy Law).  For the avoidance
of doubt, the Parties hereto acknowledge and agree that any Transfer of the
Equity Interests of any Investor or any Affiliate of such Investor that controls
such Investor will be deemed a Transfer of the Investor Shares held by such
Investor under this Agreement if, following such Transfer such Investor is no
longer controlled, directly or indirectly, by the Person or Persons that
control, directly or indirectly,

 

9

--------------------------------------------------------------------------------


 

such Investor on the date hereof or by an Affiliate or Affiliates thereof;
provided, however, that a Transfer of limited partnership interests in an
investment fund that controls, directly or indirectly, such Investor shall not
be deemed a Transfer of such Investor’s Shares hereunder so long as the manager,
advisor or general partner (or Person acting in a similar capacity) that
controls such investment fund on the date hereof or an Affiliate thereof
continues to control such investment fund following such Transfer.

 

“Transferring Investor” has the meaning assigned in Section 3.2(b).

 

“Transferring Noteholder” has the meaning assigned in Section 3.2(a).

 

Section 1.3                                      Construction.  Unless the
context of this Agreement clearly requires otherwise: (i) references to the
plural include the singular and vice versa; (ii) references to one gender
include all genders; (iii) whenever the words “include,” “includes” or
“including” are used in this Agreement they will be deemed to be followed by the
phrase “without limitation;” (iv) the words “hereof,” “herein,” “hereby,”
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement; (v) when a
reference is made in this Agreement to a Section, Schedule, Exhibit or Annex,
such reference shall be to a Section, Schedule, Exhibit or Annex of this
Agreement unless otherwise indicated; (vi) all references in this Agreement to
“$” are intended to refer to U.S. dollars; (vii) unless otherwise specifically
provided for herein, the term “or” shall not be deemed to be exclusive; and
(viii) any reference to Law shall include any amendment thereof or any successor
thereto and any rules and regulations promulgated thereunder.  The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1                                      Representations and Warranties
of the Company.  The Company represents and warrants to each Investor as of the
date hereof that:

 

(a)                                  The Company is duly incorporated, validly
existing and in good standing under the Laws of Maryland with all requisite
power and authority required to conduct its business as presently conducted.

 

(b)                                 The Company has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery by the Company of this
Agreement and the performance by the Company of its obligations hereunder have
been duly authorized by all requisite corporate action of the Company.  No other
action on the part of the Company is necessary to authorize the execution,
delivery and performance by the Company of this Agreement.

 

(c)                                  This Agreement has been duly executed and
delivered by the Company and, assuming this Agreement has been duly authorized,
executed and delivered by each of the Investors, constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by: (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization,

 

10

--------------------------------------------------------------------------------


 

moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and remedies and (ii) general principles of
equity, regardless of whether enforcement is sought in equity or at Law.

 

(d)           The execution and delivery of this Agreement by the Company and
the performance by the Company of its obligations under this Agreement: (i) does
not violate any provision of the Constituent Documents of the Company; and
(ii)(A) does not conflict with or violate any applicable Law of any Governmental
Authority having jurisdiction over the Company or any part of the properties or
assets of the Company, (B) does not require the Consent of any Person under,
violate, result in the termination or acceleration of or of any right under,
give rise to or modify any right or obligation under (whether or not in
combination with any other event or circumstance), or conflict with, breach or
constitute a default under (in each case with or without notice, the passage of
time or both), any Contract to which the Company is a party or by which any of
its properties or assets is bound, (C) does not result in the creation or
imposition of any Lien on any part of the properties or assets of the Company,
(D) does not violate any Order binding on the Company or any part of its
properties or assets, and (E) does not otherwise require any Governmental
Approvals or any Third Party Consents.

 

Section 2.2                                      Representations and Warranties
of the Investors.  Each Investor represents and warrants to the Company on
behalf of itself and not jointly that as of the date hereof:

 

(a)           Such Investor is duly formed, validly existing and in good
standing under the Laws of Delaware with all requisite power and authority
required to conduct its business as presently conducted.

 

(b)           Such Investor has all requisite limited liability power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution and delivery by such Investor of this Agreement and
the performance by such Investor of its obligations hereunder have been duly
authorized by all requisite limited liability company action of such Investor. 
No other action on the part of such Investor or its members is necessary to
authorize the execution, delivery and performance by such Investor of this
Agreement.

 

(c)           This Agreement has been duly executed and delivered by such
Investor and, assuming this Agreement has been duly authorized, executed and
delivered by the Company, constitutes the legal, valid and binding obligation of
such Investor, enforceable against such Investor in accordance with its terms,
except to the extent that the enforceability thereof may be limited by: (i)
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and remedies; and (ii) general principles of
equity regardless of whether enforcement is sought in equity or at Law.

 

(d)           Other than the filings required by Section 13 of the Exchange Act
(which such Investor shall file with the SEC when and as the same is due), the
execution and delivery of this Agreement by such Investor and the performance by
such Investor of its obligations under this Agreement: (i) does not violate any
provision of the Constituent Documents of such Investor; and (ii)(A) does not
conflict with or violate any applicable Law of any Governmental Authority having
jurisdiction over the Investor or any part of the properties or assets of the

 

11

--------------------------------------------------------------------------------


 

Investor, (B) does not require the Consent of any Person under, violate, result
in the termination or acceleration of or of any right under, give rise to or
modify any right or obligation under (whether or not in combination with any
other event or circumstance), or conflict with, breach or constitute a default
under (in each case with or without notice, the passage of time or both), any
Contract to which such Investor is a party or by which any of its properties or
assets is bound, (C) does not result in the creation or imposition of any Lien
on any part of the properties or assets of such Investor, (D) does not violate
any Order binding on such Investor or any part of its properties or assets, and
(E) does not otherwise require any Governmental Approvals or any Third Party
Consents.

 

ARTICLE III
BOARD OF DIRECTORS

 

Section 3.1                                      Board of Directors.

 

(a)           Size of the Board. Effective as of the Closing, the Company shall
increase the size of the Board by two (2) Directors so that upon such increase
the Board shall consist of eleven (11) Directors.  Each Investor agrees to take,
or cause to be taken, all other Necessary Action, to ensure that (x) the number
of Directors constituting the Board shall be set and remain at eleven (11)
Directors and (y) each directorship shall be subject to reelection at each
annual meeting of the Company’s Stockholders (i.e., the Board will not be
“classified” or “staggered”).

 

(b)           Board Composition. Subject to Section 3.1(d) and Section 3.1(k)
below, (1) the Board shall nominate or cause to be nominated, and shall
recommend for election, individuals to serve as Directors in accordance with the
designations in this Section 3.1(b) and (2) each Investor agrees to take, or
cause to be taken, all Necessary Action, to ensure that at each annual or
special meeting of stockholders at which an election of Directors is held or
pursuant to any written consent of the stockholders, in each case that includes
as a matter to be acted upon by the stockholders the election of directors
(including, without limitation, the filling of a vacancy existing on the Board),
such persons shall be elected to the Board:

 

(i)            three (3) Directors designated by Bounty (initially such
Directors shall be Andrew Intrater, Jason Epstein and Paul Lipari);

 

(ii)           three (3) Directors designated by CIFC Parent (initially such
Directors shall be Michael R. Eisenson, Samuel P. Bartlett and Tim R. Palmer);

 

(iii)          the Company’s then serving Chief Executive Officer, who shall
initially be Peter Gleysteen (the “CEO Director”);

 

(iv)          three (3) Independent Directors designated by the Nominating
Committee; provided, that the initial Independent Directors to take office upon
completion of the Merger shall be [              ],[              ] and
[              ], each of whom has been designated jointly by the Investors and
approved by the Special Committee of the Board; and

 

(v)           for so long as he remains an employee of the Company or any of its
Subsidiaries, Jonathan Trutter; provided, that, following the death, disability,
retirement, resignation or other removal of Mr. Trutter from the Board
(including in connection with the

 

12

--------------------------------------------------------------------------------


 

termination of his employment with the Company and its Subsidiaries), the
director designated pursuant to this Section 3.1(b)(v) shall be an Independent
Director designated by the Nominating Committee.

 

(c)                                  Removal; Vacancy.

 

(i)            Except as provided in Section 3.1(d) or as required by applicable
Law, no Director designated pursuant to Section 3.1(b) above may be removed from
office unless (A) in the case of a Director designated by Bounty pursuant to
Section 3.1(b)(i), such removal is directed or approved by Bounty, (B) in the
case of a Director designated by CIFC Parent pursuant to Section 3.1(b)(ii),
such removal is directed or approved by CIFC Parent, (C) in the case of an
Independent Director designated pursuant to Section 3.1(b)(iv) or Section
3.1(b)(v), such removal is directed or approved by the Nominating Committee, (D)
in the case of the CEO Director, pursuant to Section 3.1(c)(iii) and (E) in the
case of Jonathan Trutter, pursuant to Section 3.1(c)(iii) or if such removal is
directed or approved by a majority of the Board.  Each Investor shall vote its
Investor Shares and take, or shall cause to be taken, all other Necessary Action
to effect any removal contemplated by this Section 3.1(c), subject, (x) in the
case of a removal pursuant to clause (C) of this Section 3.1(c)(i), to the prior
approval of the Nominating Committee and, (y) in the case of a removal pursuant
to clause (E) of this Section 3.1(c)(i), to the prior approval of a majority of
the Board.

 

(ii)           Except as provided in Section 3.1(d), (A) upon the death,
disability, retirement, resignation or other removal of a Director designated by
Bounty pursuant to Section 3.1(b)(i) above, the Board shall appoint as a
Director to fill the vacancy so created an individual designated by Bounty, (B)
upon the death, disability, retirement, resignation or other removal of a
Director designated by CIFC Parent pursuant to Section 3.1(b)(ii) above, the
Board shall appoint as a Director to fill the vacancy so created an individual
designated by CIFC Parent and (C) upon the death, disability, retirement,
resignation or other removal of an Independent Director designated by the
Nominating Committee pursuant to Section 3.1(b)(iv) or Section 3.1(b)(v) above
or Jonathan Trutter, the Board shall appoint as a Director to fill the vacancy
so created an individual designated by the Nominating Committee.

 

(iii)          If for any reason (A) the CEO Director shall cease to serve as
the Chief Executive Officer of the Company, the Company shall seek to obtain the
immediate resignation of the CEO Director as a Director of the Company
contemporaneously with such CEO Director’s termination of service to the Company
as its Chief Executive Officer or (B) Jonathan Trutter shall cease to be an
employee of the Company or one of its Subsidiaries, the Company shall seek to
obtain the immediate resignation of Mr. Trutter as a Director of the Company
contemporaneously with the termination of his service to the Company as an
employee.  In the event such resignation is not effective within ten (10) days
of such termination of service, the Company shall call a special meeting of
stockholders or seek the written consents of stockholders, in each case to
approve or consent to the removal of the CEO Director or Mr. Trutter, as the
case may be (to the extent permitted by Law and the Company’s Constituent
Documents).  In connection with any such meeting or written consent, each of the
Investors shall vote their respective Investor Shares (A) to remove the former
Chief Executive Officer or Mr. Trutter, as the case may be, from the Board if
such individual has not previously resigned as a Director (to the extent
permitted by Law and the Company’s Constituent Documents) and

 

13

--------------------------------------------------------------------------------


 

(B)(1) in the case of the CEO Director, to elect such person’s replacement as
Chief Executive Officer of the Company (if any) as the new CEO Director and (2)
in the case of Mr. Trutter, to elect an Independent Director designated by the
Nominating Committee.  Any employment agreement between the Company and the
Chief Executive Officer of the Company shall contain a requirement that the
Chief Executive Officer of the Company resign as the CEO Director
contemporaneous with termination of his service as the Chief Executive Officer
of the Company.  Notwithstanding anything to the contrary in the foregoing, an
individual who formerly served as the CEO Director and/or Chief Executive
Officer of the Company and Mr. Trutter may be nominated, designated, and/or
elected as a Director of the Company (other than the CEO Director) in accordance
with Section 3.1(b) above.

 

(d)                                 Loss of Investor’s Right to Designate
Director.

 

(i)            If the Investor Shares Beneficially Owned by any Investor
represent less than twenty-five percent (25%) but at least fifteen percent (15%)
of the Outstanding Stock, the number of Directors that such Investor shall be
entitled to designate pursuant to Section 3.1(b)(i) or Section 3.1(b)(ii) (as
applicable) shall be reduced to two (2).  If the Investor Shares Beneficially
Owned by any Investor represent less than fifteen percent (15%) but at least
five percent (5%) of the Outstanding Stock, the number of Directors that such
Investor shall be entitled to designate pursuant to Section 3.1(b)(i) or Section
3.1(b)(ii) (as applicable) shall be reduced to one (1).  For the avoidance of
doubt, (A) if any Investor ceases to Beneficially Own Investor Shares
representing at least five percent (5%) of the Outstanding Stock, such Investor
shall not be entitled to designate any Director pursuant to Section 3.1(b)(i) or
Section 3.1(b)(ii) and (B) except as provided in Section 3.1(d)(iii) below, once
any Investor loses its right to designate any Director pursuant to this Section
3.1(d)(i), such Investor shall not be entitled to regain its right to designate
such Director, even if such Investor subsequently Beneficially Owns a number of
Investor Shares in excess of the applicable threshold.

 

(ii)           To the extent that an Investor ceases to have the right to
designate a Director pursuant to Section 3.1(d)(i), if requested by a majority
of the Directors then serving on the Board (other than any Director designated
by such Investor), such Investor shall promptly take all Necessary Action to
cause the resignation of that number of Investor-designated Directors as is
required to cause the remaining number of Investor-designated Directors to
conform to Section 3.1(d)(i); provided, that such Investor shall not be required
to cause any Investor-designated Director(s) to resign in accordance with this
Section 3.1(d)(ii) as a result of a dilution of the Investor Shares (other than
dilution resulting from the issuance of New Shares) unless and until the Company
complies with procedures in Section 3.1(d)(iii) below.  Promptly following any
such resignation in accordance with this Section 3.1(d)(ii), (A) if immediately
following such resignation the number of Directors serving on the Board is eight
(8) or more, the Investors shall take, or cause to be taken, all Necessary
Action to reduce the size of the Board by the number of Directors who have so
resigned, and (B) if immediately following such resignation the number of
Directors serving on the Board is less than eight (8), if and only if requested
by a majority of the Independent Directors then serving on the Board, the
Investors shall take, or cause to be taken, all Necessary Action to reduce the
size of the Board by the number of Directors who have so resigned.

 

14

--------------------------------------------------------------------------------


 

(iii)          Notwithstanding anything in Section 3.1(d)(i) or Section
3.1(d)(ii) to the contrary, if the Investor Shares Beneficially Owned by any
Investor represent a percentage of Outstanding Stock that is less than the
applicable minimum percentage specified in Section 3.1(d)(i) as a result of
dilution of the Investor Shares, other than dilution resulting from the issuance
of New Shares, the Company shall deliver a written notice to the Investors of
such dilution event (the “Dilution Notice”).  If (A) within twenty (20) days
following receipt of the Dilution Notice, such Investor gives the Company a
written notice of its intention to acquire, directly or indirectly through its
Affiliates, an amount of Common Stock, Other Capital Stock or, in the case of
the Bounty Holders, Convertible Notes, such that immediately following such
acquisition such Investor’s Investor Shares represent a percentage of
Outstanding Stock equal to the applicable minimum percentage of Outstanding
Stock specified in Section 3.1(d)(i), as applicable (a “Cure Purchase”) within
ninety (90) days of the Company’s receipt of the Dilution Notice (the “Cure
Period”) and (B) the Cure Purchase is consummated during the Cure Period, then
such Investor shall not be required to cause any Director(s) designated by such
Investor to resign in accordance with Section 3.1(d)(ii).

 

(e)                                  Eligible Investor Shares.  For the purpose
of determining the number of Directors each Investor shall be entitled to
designate for nomination pursuant to this Section 3.1 at a stockholder meeting,
the Investor Shares Beneficially Owned by such Investor shall be calculated as
of the close of business on the last Trading Day of the month immediately prior
to the date on which the Nominating Committee designates the Independent
Director nominees for election at the relevant stockholder meeting.

 

(f)                                    Company Solicitation.  The Company shall
cause each individual designated in accordance with Section 3.1(b) to be
included in the Board’s “slate” of nominees for the applicable meeting of
stockholders and shall use commercially reasonable best efforts to solicit from
its stockholders eligible to vote for the election of Directors proxies (i) in
favor of the election of such individuals and (ii) against removal of each such
individual (to the extent such individual is serving as a Director).

 

(g)                                 Compensation and Benefits.  Until the first
annual meeting of stockholders of the Company for the election of Directors held
after the first anniversary of this Agreement, the Investor-designated Directors
shall receive no compensation or benefits, other than reimbursement for travel,
lodging and related expenses incurred in connection with meetings of the Board
or any committee thereof, or otherwise in service as a Director or member of the
boards of directors of the Company or any of its Subsidiaries in accordance with
the Company’s policies applicable to the other outside directors.  Thereafter,
the compensation and benefits of all Directors shall be determined with the
approval of a majority of the Board and a majority of Independent Directors.

 

(h)                                 Indemnification.  Notwithstanding anything
to the contrary in Section 3.1(g), the Company shall to the maximum extent
permitted under applicable Law, indemnify and provide for the advancement of
expenses to each Director designated by the Investors, from and against any and
all losses which may be imposed on, incurred by, or asserted against such
Director in any way relating to or arising out of, or alleged to relate to or
arise out of, the Director’s service in that capacity pursuant to the Company’s
Constituent Documents and an indemnification agreement in the form heretofore
provided to the Investors.

 

15

--------------------------------------------------------------------------------


 

(i)            Insurance. The Directors designated by the Investors shall be
covered by the directors’ and officers’ liability insurance and fiduciary
liability insurance carried by the Company in an amount reasonably acceptable to
the Investors.

 

(j)            No Liability for Election of Recommended Directors.  No Investor,
nor any Affiliate of any Investor, shall have any liability as a result of
designating an individual for election as a Director for any act or omission by
such designated individual in his or her capacity as a Director of the Company,
nor shall any Investor have any liability as a result of voting for any such
designee in accordance with the provisions of this Agreement.

 

(k)           Designating Directors.  Any Person designated as a Director
pursuant to Section 3.1(b) by Bounty, CIFC Parent, or the Nominating Committee
shall be subject to satisfaction of the requirements of applicable Law and
corporate governance policies adopted by the Board.

 

Section 3.2                                      Restrictions on Transfer.

 

(a)           In the event that any Investor entertains a bona fide offer to
purchase all or any portion of the Convertible Notes held by such Investor (a
“Note Offer”) from any Third Party (a “Buyer”), such Investor (a “Transferring
Noteholder”) may Transfer such Convertible Notes only pursuant to and in
accordance with the following provisions of this Section 3.2(a).

 

(i)            The Transferring Noteholder shall cause the Note Offer and all of
the terms thereof to be reduced to writing and shall promptly notify the other
Investor (the “ROFR Investor”) of such Transferring Noteholder’s desire to
effect the Note Offer and otherwise comply with the provisions of this Section
3.2(a) (such notice, the “ROFR Notice”).  The Transferring Noteholder’s ROFR
Notice shall constitute an irrevocable offer to sell all but not less than all
of the Convertible Notes that are the subject of the Note Offer (the “ROFR
Notes”) to the ROFR Investor at a purchase price equal to the price contemplated
by, and on the same terms and conditions of, the Note Offer.  The ROFR Notice
shall be accompanied by a true copy of the Note Offer (which shall identify the
Buyer and all relevant information in connection therewith).

 

(ii)           At any time within fifteen (15) days after receipt by the ROFR
Investor of the ROFR Notice (the “ROFR Period”), the ROFR Investor (or any of
its Affiliates) may elect to accept the offer to purchase with respect to all
but not less than all of the ROFR Notes and shall give written notice of such
election (the “ROFR Acceptance Notice”) to the Transferring Noteholder within
the ROFR Period. The ROFR Acceptance Notice shall constitute a valid, legally
binding and enforceable agreement for the sale and purchase of the ROFR Notes.

 

(iii)          In the event that the ROFR Investor does not elect (together with
its Affiliates) to purchase all of the ROFR Notes pursuant to Section
3.2(a)(ii), during the sixty (60)-day period following the expiration of the
ROFR Period the Transferring Noteholder may sell all of the ROFR Notes to the
Buyer on the terms and conditions set forth in the Note Offer; provided, that,
as a condition to the consummation of such Transfer, the Buyer executes and
delivers to the Company and each Investor (other than the Investor effecting
such Transfer)

 

16

--------------------------------------------------------------------------------


 

an agreement assuming the obligations of an Investor set forth in this Agreement
in form and substance reasonably satisfactory to the Company and each such
Investor.  If the Transferring Noteholder does not consummate the Transfer of
the ROFR Notes to the Buyer in accordance with this Section 3.2(a)(iii) within
such sixty (60)-day period, then the Note Offer shall be deemed to lapse and any
Transfer pursuant to such Note Offer shall be in violation of the provisions of
this Section 3.2(a) unless the Transferring Noteholder sends a new ROFR Notice
and once again complies with the provisions of this Section 3.2(a) with respect
to such Note Offer.

 

(b)                                 In the event that any Investor proposes to
Transfer, in one or more transactions, all or any portion of such Investor’s
Investor Shares (excluding the Convertible Notes), such Investor (the
“Transferring Investor”) shall first offer such Investor Shares (the “Offered
Shares”) to the other Investor (the “Offeree Investor”) in accordance with this
Section 3.2(b); provided, that in no event shall a Transferring Investor be
required to offer the Offered Shares to the Offeree Investor if such Offered
Shares (together with all other Investor Shares Transferred by such Investor in
the preceding twelve (12)-month period) constitute less than the lesser of (x)
4.99% of the Outstanding Stock and (y) ten percent (10%) of the Investor Shares
held by such Investor immediately prior to any such Transfer.

 

(i)            The Transferring Investor shall provide written notice to the
other Investor of such Transferring Investor’s desire to Transfer the Offered
Shares, specifying in reasonable detail the terms and conditions as to such
Transfer (including, without limitation, the number of Offered Shares and the
purchase price therefor) (such notice, the “Offer Notice”).  The Offer Notice
shall constitute an irrevocable offer to sell all but not less than all of the
Offered Shares to the other Investor on the terms and conditions set forth in
the Offer Notice.

 

(ii)           At any time within thirty (30) days after receipt by the Offeree
Investor of the Offer Notice (the “Option Period”), the Offeree Investor (or any
of its Affiliates) may elect to accept the offer to purchase with respect to all
but not less than all of the Offered Shares and shall give written notice of
such election (the “Acceptance Notice”) to the Transferring Investor within the
Option Period. The Acceptance Notice shall constitute a valid, legally binding
and enforceable agreement for the sale and purchase of the Offered Shares.

 

(iii)          In the event that the Offeree Investor does not elect (together
with its Affiliates) to purchase all of the Offered Shares pursuant to Section
3.2(b)(ii), during the one hundred twenty (120)-day period following the
expiration of the Option Period the Transferring Investor may sell all or any
portion of the Offered Shares to one or more Third Parties at a price not less
than ninety-five percent (95%) of the price specified in the Offer Notice and
otherwise on the terms and conditions set forth in the Offer Notice; provided,
that, if following such Transfer (and any related or contemporaneous acquisition
of Beneficial Ownership by such Third Party of any shares of Common Stock, Other
Capital Stock or Convertible Notes), any such Third Party will Beneficially Own
five percent (5%) or more of the Outstanding Stock, such Third Party shall (A)
be reasonably acceptable to the Offeree Investor and (B) comply with Section
3.2(c) below.  If the Transferring Investor does not consummate the Transfer of
any of the Offered Shares in accordance with this Section 3.2(b)(iii) within
such one hundred twenty (120)-day period, then the Transferring Investor may not
Transfer such Offered Shares unless it

 

17

--------------------------------------------------------------------------------


 

sends a new Offer Notice and once again complies with the provisions of this
Section 3.2(b) with respect to such Offered Shares.

 

(c)           No Investor shall Transfer any Investor Shares to any Third Party
unless (i) upon consummation of such Transfer and any related or contemporaneous
acquisition of Beneficial Ownership by such Third Party of any shares of Common
Stock, Other Capital Stock or Convertible Notes, such Third Party Beneficially
Owns less than five percent (5%) of the Outstanding Stock or (ii) as a condition
to the consummation of such Transfer, such Third Party executes and delivers to
the Company and each Investor (other than the Investor effecting such Transfer)
an agreement assuming the obligations of an Investor set forth in this Agreement
in form and substance reasonably satisfactory to the Company and each such
Investor; provided, that, it is agreed and acknowledged that the rights of each
Investor set forth in Section 3.1 of this Agreement are personal to such
Investor and no Investor shall Transfer, delegate or assign, whether in
connection with any sale of any Investor Shares or otherwise, any right of such
Investor under Section 3.1 of this Agreement to another Investor or to any Third
Party.  Except as set forth in the preceding sentence, all other rights of each
Investor set forth in this Agreement may be Transferred to the Third Party to
which the Investor Shares are being Transferred.

 

(d)           Notwithstanding anything herein to the contrary the restrictions
on transfer in this Section 3.2 shall not apply to any Transfer by an Investor
to its Affiliates; provided that such Affiliate executes and delivers to the
Company and each Investor (other than the Investor effecting such Transfer) an
agreement assuming the obligations of an Investor set forth in this Agreement in
form and substance reasonably satisfactory to the Company and each such
Investor.

 

(e)           Any purported Transfer, delegation or assignment not in conformity
with this Section 3.2 shall be null and void ab initio.

 

Section 3.3                                      Majority Voting Provision. 
Except as otherwise agreed to in writing by the Requisite Investors or as
required by Law, the Company shall (and each Investor shall take, or cause to be
taken, all other Necessary Action, to) ensure that each directorship shall be
elected by a plurality of the votes cast.

 

Section 3.4                                      Controlled Company Exemption.

 

(a)           Each Investor shall take all Necessary Action for the Company to
be treated as a “controlled company” as defined by Rule 5615(c) of the NASDAQ
Marketplace Rules and make all necessary filings and disclosures associated with
such status; provided, that nothing in this Section 3.4 shall be deemed to
prohibit any Transfer of Shares effected in compliance with Section 3.2. Without
limitation of the foregoing, within ten (10) days after the Closing, each
Investor shall file a Schedule 13D (or an amendment to any previously filed
Schedule 13D by such Investor) reporting that such Investor is part of a “group”
(as contemplated by Exchange Act Rule 13d-5(b)), the members of which include
all Investors.  If, at any time, the Company ceases to qualify as a “controlled
company” under NASDAQ Marketplace Rules, the Investors shall take, or cause to
be taken, all Necessary Action to cause a sufficient number of their designees
(including Directors designated pursuant to Section 3.1(b)(iv)) to qualify as
Independent Directors to ensure that the Board complies with applicable

 

18

--------------------------------------------------------------------------------


 

NASDAQ Marketplace Rules regarding the independence of the Board within the time
periods specified under Rule 5615(c)(3) of the NASDAQ Marketplace Rules.

 

(b)                                 For so long as the Company qualifies as a
“controlled company” as defined by Rule 5615(c) of the NASDAQ Marketplace Rules,
the Company will elect to be a “controlled company” for purposes of such
applicable listing standards, and will disclose in its annual meeting proxy
statement that it is a “controlled company” and the basis for that
determination.

 

Section 3.5                                      Covenants.

 

(a)                                  The Company shall not, and shall not permit
any Subsidiary of the Company to, without first having provided written notice
of such proposed action to each Investor and having obtained the approval of a
majority of the Independent Directors (whether at a meeting of the Board or any
committee thereof, or in writing), enter into or commit to enter into any
Contract, arrangement or understanding between (x) the Company and its direct or
indirect Subsidiaries, on the one hand, and (y) any Investor, any Affiliate of
an Investor or any related person within the meaning of Item 404 of Regulation
S-K promulgated under the Exchange Act, on the other hand, in each case, other
than (i) transactions that do not constitute a transaction with a related person
within the meaning of Item 404 of Regulation S-K promulgated under the Exchange
Act (treating each Investor and each of its Affiliates as a related person for
such purposes) and (ii) this Agreement, the Merger Agreement, the Registration
Rights Agreement, the Convertible Notes and the Management Agreements, and the
transactions contemplated by each of the foregoing Contracts (each as in effect
on the date hereof, without giving effect to any amendment or modification
thereto, or waiver thereunder, unless such amendment, modification or waiver was
approved by a majority of the Independent Directors then serving on the Board
pursuant to this Section 3.5(a));

 

(b)                                 During the period beginning on the date of
this Agreement and ending on the earlier of (X) the third (3rd) anniversary
hereof and (Y) the date on which the Investors, collectively, Beneficially Own
Investor Shares representing less than thirty-five percent (35%) of the
Outstanding Stock, the Company shall not, and shall not permit any Subsidiary of
the Company to, without first having provided written notice of such proposed
action to each Investor and having obtained the prior written consent of the
Requisite Investors:

 

(i)            (A) acquire or dispose of any corporation, entity, division or
other business concern having a value in excess of $10,000,000 in a single
transaction or series of related transactions, whether by acquisition or
disposition of assets or capital stock, merger, consolidation or otherwise, and
whether in consideration of the payment of cash, the issuance of capital stock
or otherwise or (B) dissolve, liquidate or engage in any recapitalization or
reorganization of the Company or any of its material Subsidiaries or the filing
for bankruptcy by the Company or any of its Subsidiaries;

 

(ii)           replace Peter Gleysteen, or any successor thereto, as the Chief
Executive Officer of the Company or maintain the Company’s headquarters outside
of New York, New York;

 

19

--------------------------------------------------------------------------------


 

(iii)                               issue any New Shares or issue any Equity
Interests in a registration under the Securities Act, whether or not in an
underwritten public offering, other than (X) registrations pursuant to the
Registration Rights Agreement or (Y) the issuance of Equity Interests as
consideration in the acquisition of any Person, whether by acquisition of assets
or capital stock, merger, consolidation or otherwise, representing immediately
following the issuance thereof less than five percent (5%) of the Outstanding
Stock; or

 

(iv)                              incur, assume or guarantee any indebtedness
for borrowed money (including pursuant to debt securities issued in registered
public offering), except for (A) indebtedness incurred in the ordinary course of
business not in excess of $20,000,000 in the aggregate and (B) repurchase
obligations pursuant to the Company’s investments in residential mortgage-backed
securities, provided that such repurchase obligations do not exceed $275,000,000
or such other amount as is established by the Board from time to time.

 

(c)                                  CMA Requirements:

 

(i)                                     CIFC Parent hereby represents and
warrants that, on the date hereof, CIFC Parent holds, directly or indirectly,
beneficial ownership (within the meaning of the applicable CMA Requirement) of a
sufficient number of Equity Interests or other securities of each CIFC CLO
Issuer necessary to satisfy the minimum ownership requirements for CIFC and its
Affiliates under the CMA Requirement relating to such CIFC CLO Issuer.

 

(ii)                                  Unless the Company elects, in its sole
discretion, to obtain the prior written consent of the applicable CIFC CLO
Issuer and such consent is actually obtained, CIFC Parent covenants that:

 

(A)          CIFC Parent shall not Transfer any Equity Interest or other
security of such CIFC CLO Issuer to any Person other than the Company or one of
its Subsidiaries unless, following such Transfer, CIFC Parent continues to hold,
directly or indirectly, beneficial ownership (within the meaning of the
applicable CMA Requirement) of a sufficient number of Equity Interests or other
securities of such CIFC CLO Issuer necessary to satisfy the minimum ownership
requirements for CIFC and its Affiliates under the CMA Requirement relating to
such CIFC CLO Issuer;

 

(B)           CIFC Parent shall use commercially reasonable efforts and take all
other Necessary Action to remain, and not take any action that would cause it to
no longer be, an “affiliate” of CIFC (as such term is used in the applicable
CIFC CLO Management Agreement and CMA Requirement);

 

(C)           CIFC Parent shall have, appoint, elect and cause to be appointed
and elected, and take all other Necessary Action to action and elect, the Chief
Executive Officer of the Company shall be the Chief Executive Officer of CIFC
Parent; and

 

(D)          (1) each Director designated by CIFC Parent pursuant to Section
3.1(b)(ii) shall also be a member of the board of directors or equivalent
governing body of CIFC Parent and (2) the Chief Executive Officer and the board
of

 

20

--------------------------------------------------------------------------------


 

directors or equivalent governing body of CIFC Parent shall, collectively, have
the power to manage the business and affairs of CIFC Parent.

 

(iii)          Notwithstanding anything to the contrary in Section 5.1, the
covenants set forth in this Section 3.5(c) shall only terminate as to a CIFC CLO
Issuer and the related CIFC CLO Management Agreement upon the earliest of
(w) the Transfer of Equity Interests or other securities of such CIFC CLO Issuer
to the Company or one of its Subsidiaries necessary to satisfy the CMA
Requirement of the applicable CIFC CLO Issuer, (x) such time as CIFC ceases to
be the “Collateral Manager” under such CIFC CLO Management Agreement, other than
as a result of a breach of this Section 3.5(c), (y) the termination of such CIFC
CLO Management Agreement, other than as a result of a breach of this Section
3.5(c) and (z) the amendment of such CIFC CLO Management Agreement to remove the
applicable CMA Requirement.

 

(iv)          In the event that the Company or any of its Subsidiaries, in the
Company’s sole discretion, seeks the consent of the same Persons as are required
to amend the applicable CMA Requirement to any amendment of any CIFC CLO
Management Agreement, the Company shall use reasonable good faith efforts to
obtain the consent of such Persons to remove the applicable CMA Requirement of
such CIFC CLO Management Agreement.

 

(v)           The calculation of any loss or damages incurred by the Company
upon, attributable to or resulting from any breach by CIFC Parent of its
obligations under this Section 3.5(c) or any event, occurrence or circumstance
resulting in the statement in Section 3.5(c)(ii)(D) ceasing to be true and
correct in any respect shall include the loss of management fees resulting from
the removal of the Company and its Subsidiaries as the manager under each CIFC
CLO Management Agreement. CIFC Parent hereby agrees and acknowledges that it
shall be deemed a breach of CIFC Parent’s covenant set forth in Section
3.5(c)(ii)(D) if the statements set forth therein cease to be true and correct
in any respect.

 

(vi)          Notwithstanding anything to the contrary in Section 5.1 and
Section 5.12, the provisions of this Section 3.5(c) may not be terminated,
amended or modified unless such termination, amendment or modification is
approved by not less than a majority of the Independent Directors then serving
on the Board and Bounty, for so long as it remains party to this Agreement.

 

Section 3.6                                      Committee Membership.

 

(a)                                  The Board shall establish and maintain:

 

(i)            a compensation committee, which shall include at least one (1)
Independent Director;

 

(ii)           a Nominating Committee which shall be comprised of three (3)
Directors, including (A) one (1) Director designated by Bounty so long as Bounty
has the right to designate at least two (2) Directors to the Board pursuant to
Section 3.1, (B) one (1) director designated by CIFC Parent so long as CIFC
Parent has the right to designate at least two (2) Directors to the Board
pursuant to Section 3.1, and (C) the remainder of the Directors shall be

 

21

--------------------------------------------------------------------------------


 

Independent Directors designated to the Nominating Committee by approval of a
majority of the Board; and

 

(iii)          to the extent required by applicable Law, an audit committee,
which shall have at least three (3) members and be comprised entirely of
Independent Directors who meet the independence requirements for audit committee
members promulgated by NASDAQ and the SEC (including Rule 5605(c)(2) of the
NASDAQ Marketplace Rules and Rule 10A-3(b)(1) under the Exchange Act).  The
Nominating Committee shall take, or cause to be taken, all Necessary Action to
cause a sufficient number of the Independent Directors designated pursuant to
Section 3.1(b)(iv) and Section 3.1(b)(v) (except Jonathan Trutter) to meet the
independence requirements for audit committee members promulgated by NASDAQ and
the SEC (including Rule 5605(c)(2) of the NASDAQ Marketplace Rules and Rule
10A-3(b)(1) under the Exchange Act).

 

(b)                                 The initial members of the Nominating
Committee shall be [            ], [              ] and [            ].

 

(c)                                  The Board shall not establish or maintain
any other committees without the prior written consent of the Requisite
Investors. Without limitation of the foregoing, the strategic committee of the
Board shall be dissolved on or prior to the date hereof and shall not be
re-formed without the prior written consent of the Requisite Investors.

 

Section 3.7                                      Board Observers.  In addition
to the rights of the Investors in Section 3.1, each Investor (for so long as the
Investor Shares held by such Investor represent at least fifteen percent (15%)
of the Outstanding Stock) shall be entitled to designate one observer to attend
(but not vote) at all meetings of the Board and each committee of the Board;
provided, that notwithstanding anything herein to the contrary, the Board or
such committee may exclude any such observer from access to any material or
meeting or portion thereof if (a) the Board or such committee (as applicable)
determines in good faith that (i) upon advice of counsel, such exclusion is
reasonably necessary to preserve the attorney-client privilege, (ii) such
exclusion is reasonably necessary to protect highly confidential proprietary
information of the Company or (iii) such exclusion is required under the
Company’s Corporate Governance Guidelines or applicable Law or (b) such observer
has not entered into a confidentiality agreement in form and substance
reasonably satisfactory to the Company.

 

Section 3.8                                      Preemptive Rights.

 

(a)                                  Subject to Section 3.9, for so long as any
Investor Beneficially Owns Investor Shares representing at least five percent
(5%) of the Outstanding Stock, such Investor shall have, the right to purchase,
in accordance with the procedures set forth herein, its pro rata portion,
calculated based on the number of Investor Shares held by such Investor as a
percentage of the Outstanding Stock prior to issuance of the New Shares (such
Investor’s “Pro Rata Portion”) of any New Shares that the Company may, from time
to time, propose to sell and issue (hereinafter referred to as the “Preemptive
Right”).

 

(b)                                 In the event that the Company proposes to
issue and sell New Shares, the Company shall notify each of the Investors in
writing with respect to the proposed New Shares to

 

22

--------------------------------------------------------------------------------


 

be issued (the “New Shares Notice”).  Each New Shares Notice shall set forth:
(i) the number of New Shares proposed to be issued by the Company and the
purchase price therefor; (ii) each Investor’s Pro Rata Portion of such New
Shares; and (iii) any other material term (including, if known, the expected
date of consummation of the purchase and sale of the New Shares).

 

(c)                                  Each Investor (together with its
Affiliates) shall be entitled to exercise its right to purchase New Shares by
delivering an irrevocable written notice to the Company within fifteen (15) days
from the date of receipt of any such New Shares Notice specifying the number of
New Shares to be subscribed, which in any event can be no greater than such
Investor’s Pro Rata Portion of such New Shares at the price and on the terms and
conditions specified in the New Shares Notice.

 

(d)                                 If the Investors (together with their
Affiliates) do not elect within the applicable notice period described above to
exercise their Preemptive Rights with respect to any of the New Shares proposed
to be sold by the Company, the Company shall have ninety (90) days after
expiration of such notice period to sell such unsubscribed New Shares proposed
to be sold by the Company, at a price and on terms no more favorable to the
purchaser than those set forth in the New Shares Notice.  If the Company does
not consummate the sale of the unsubscribed New Shares in accordance with the
terms of the New Shares Notice within such ninety (90)-day period, then the
Company may not issue or sell such New Shares unless it sends a new New Shares
Notice and once again complies with the provisions of this Section 3.8 with
respect to such New Shares.

 

(e)                                  Each Investor (together with its
Affiliates) shall take up and pay for any New Shares that such Investor
(together with its Affiliates) has elected to purchase pursuant to the
Preemptive Right upon closing of the issuance of the New Shares, and shall have
no right to acquire such New Shares if the issuance thereof shall not be
consummated.

 

Section 3.9                                      Standstill.

 

(a)                                  Except as set forth in this Section 3.9(a),
no Investor shall acquire Beneficial Ownership of shares of Common Stock or
Other Capital Stock, or any security which is convertible into Common Stock or
Other Capital Stock, except:

 

(i)            if (A) such acquisition is pursuant to a tender offer or exchange
offer for outstanding shares of Common Stock, or a merger pursuant to a merger
agreement with the Company, made by the Investor or of any Affiliate thereof
(the “Bidder”) and in each case is either (1) approved by not less than a
majority of the Independent Directors or (2) initiated by an Investor in
response to a tender offer or exchange offer by a Third Party (such tender offer
or exchange offer, an “Approved Offer,” and such merger, an “Approved Merger”),
and (B) in such Approved Offer, not less than a majority of the Subject Shares
(as defined below) are tendered into such Approved Offer and not withdrawn prior
to the final expiration of such Approved Offer, or in such Approved Merger, not
less than a majority of the Subject Shares that are affirmatively voted (in
person or by proxy) on the related merger proposal (and not withdrawn) are voted
for (i.e., in favor) of such proposal;

 

23

--------------------------------------------------------------------------------


 

(ii)           acquisitions of Conversion Shares upon conversion of the
Convertible Notes;

 

(iii)          acquisitions of Common Stock issued (including pursuant to
exercise of stock options granted) to any Director designated by such Investor
in respect of such Director’s service on the Board;

 

(iv)          acquisitions of Common Stock pursuant to any stock split, stock
dividend or the like effected by the Company;

 

(v)           acquisitions that would not result in (A) such Investor
Beneficially Owning a percentage of the then Outstanding Stock that is greater
than such Investor’s Cap Percentage or (B) all Investors Beneficially Owning a
percentage of the then Outstanding Stock that is greater than the Aggregate Cap
Percentage;

 

(vi)          acquisitions pursuant to such Investor’s right of first refusal
under Section 3.2(a) or right of first offer under Section 3.2(b); and

 

(vii)         acquisitions approved by a majority of the Independent Directors
then serving on the Board (including pursuant to any merger, acquisition or
other transaction that is approved by a majority of the Independent Directors
then serving on the Board).

 

As used in this Section 3.9(a), “Subject Shares” means the then outstanding
shares of Common Stock and Other Capital Stock not owned by the Bidder.

 

(b)                                 All of the restrictions set forth in this
Section 3.9 shall terminate in respect of an Investor upon the earlier to occur
of:

 

(i)            the entry by the Company into a definitive agreement with any
Person (including the other Investor in accordance with the terms of this
Agreement) providing for: (x) a recapitalization, merger, share exchange,
business combination or similar extraordinary transaction as a result of which
the Persons that Beneficially Own the voting securities of the Company
(immediately prior to the consummation of such transaction) would cease to
(immediately after consummation of such transaction) Beneficially Own voting
securities entitling them to vote a majority or more of the Outstanding Stock in
the elections of directors of the Company at any annual or special meeting (or,
if the Company is not the surviving or resulting entity, the equivalent
governing body of such surviving or resulting entity); (y) a sale of all or
substantially all of the assets the Company (determined on a consolidated
basis), in one transaction or series of related transactions; or (z) the
acquisition (by purchase, merger or otherwise) by any Person (including any
syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Exchange Act) of Beneficial Ownership of voting securities of the Company
entitling that Person to vote a majority of the Outstanding Stock (the
transactions described in clauses (x), (y) and (z) of this subsection being each
hereinafter referred to as a “Transaction Agreement”); and

 

(ii)           such date as the Investor Shares Beneficially Owned by such
Investor represent less than five percent (5%) of the Outstanding Stock (after
giving effect to any Cure Purchase hereunder).

 

24

--------------------------------------------------------------------------------


 

(c)                                  Each Investor agrees that such Investor
shall, as a condition precedent to any Transfer by such Investor to a Third
Party of Investor Shares representing fifteen percent (15%) or more of the
Outstanding Stock, require that such Third Party enter into a written agreement
with the Company providing that such Third Party will agree to be bound by the
terms of this Section 3.9.  Any purported sale or transfer by the Investor
without compliance of the obligation in the preceding sentence shall be null and
void ab initio.  For the avoidance of doubt, the requirements of this Section
3.9(c) shall apply to any Person acquiring Investor Shares representing fifteen
percent (15%) or more of the Outstanding Stock even if following such Transfer
such selling Investor would own Investor Shares representing less than five
percent (5%) of the Outstanding Stock.

 

(d)                                 Notwithstanding anything to the contrary in
Section 5.1 and Section 5.12, the provisions of this Section 3.9 may not be
terminated, amended or modified unless such termination, amendment or
modification is approved by a majority of the Independent Directors then serving
on the Board.

 

ARTICLE IV
NON SOLICITATION

 

Section 4.1                                      Non Solicitation.

 

(a)                                  Without the consent of the Board, for so
long as any Investor holds Investor Shares representing at least five percent
(5%) of the Outstanding Stock and for twelve (12) months thereafter (the “Tail
Period”), such Investor and its Affiliates shall not, directly or indirectly:

 

(i)            solicit for employment or any similar arrangement or hire any
employee of the Company or any of its Affiliates; provided, however, that this
Section 4.1 shall not prohibit the hiring of a person (A) whose employment has
been terminated by the Company without any solicitation or encouragement by such
Investor or any of its Affiliates more than six (6) months prior to the date of
the solicitation or hiring of such person by such Investor or any of its
Affiliates or (B) who responds to general solicitations of employment through
advertisements or other means not targeted specifically to such employees; or

 

(ii)           solicit, or attempt to solicit or induce, on behalf of any Person
other than the Company or any of its Subsidiaries, any person or entity that is
(or was during the one (1) year period prior to any solicitation by such
Investor or its Affiliates) a Company Investor or Company Client or an
investment advisor or collateral manager to any Company Investor or Company
Client to (A) terminate, reduce or otherwise adversely modify its relationship
with the Company or any of its Subsidiaries, or (B) to otherwise use the
investment management services provided by a Person other than the Company or
any of its Subsidiaries.

 

(b)                                 After the Closing and so long as an Investor
or any of its Affiliates owns (other than in a fiduciary capacity or subject to
a similar duty or standard of care) any Equity Interests or debt securities
issued by any, as applicable, Company CDO Issuer, CIFC CLO Issuer or CypressTree
CLO Issuer and the Company or its Affiliates (or its successor if such successor
is Affiliated with the Company) is the manager under the applicable Company CDO

 

25

--------------------------------------------------------------------------------


 

Management Agreement, CIFC CLO Management Agreement or CypressTree CLO
Management Agreement, respectively, such Investor agrees (and agrees to cause
its Affiliates) (i) not to vote such Equity Interests or debt securities in
favor of the redemption of any securities issued by such Company CDO Issuer,
CIFC CLO Issuer or CypressTree CLO Issuer under any indenture among the Company
CDO Issuer Documents, CIFC CDO Issuer Documents or CypressTree CLO Issuer
Documents, respectively, and (ii) not to vote in favor of removal of the Company
or any of its Affiliates as the manager under such Company CDO Management
Agreement, CIFC CLO Management Agreement or CypressTree CLO Management
Agreement.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1             Termination of Agreement.  This Agreement shall continue
in effect until terminated by written agreement of the Company and the Requisite
Investors; provided, that this Agreement shall terminate as to any Investor upon
such time as the Investor Shares Beneficially Owned by such Investor represent
less than five percent (5%) of the Outstanding Stock (after giving effect to any
Cure Purchase hereunder); provided, further, that the obligations of each
Investor pursuant to Section 4.1 shall survive the termination of this Agreement
as to such Investor until the expiration of the Tail Period; provided, further,
that the obligations of CIFC Parent pursuant to Section 3.5(c) shall survive the
termination of this Agreement as to CIFC Parent until the expiration of such
obligations in accordance with Section 3.5(c)(iii).

 

Section 5.2             Expenses.  Except as otherwise expressly set forth
herein and in the Merger Agreement, each party hereto shall pay its own costs
and expenses (including all legal, accounting, broker, finder and investment
banker fees) relating to this Agreement, the negotiations leading up to this
Agreement and the transactions contemplated hereby.

 

Section 5.3             Notices.  All notices, demands and other communications
pertaining to this Agreement (“Notices”) shall be in writing and addressed as
follows:

 

If to the Company:

 

Deerfield Capital Corp.

6250 North River Road

Rosemont, IL 60018

Attention:  Robert Contreras

Facsimile:  (773) 380-1695

Email: rcontreras@DeerfieldCapital.com

 

with copies to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:  Simeon Gold, Esq.
Facsimile:  (212) 310-8007
E-mail:  simeon.gold@weil.com

 

26

--------------------------------------------------------------------------------


 

If to Bounty:

 

Bounty Investments, LLC

c/o Columbus Nova

900 Third Avenue, 19th Floor

New York, NY 10022

Attention: Paul Lipari

Facsimile: (212) 308-6623

 

with copies to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention: James C. Gorton, Esq.

Facsimile: (212) 751-4864

 

If to CIFC Parent:

 

CIFC Parent Holdings LLC

250 Park Avenue, 5th Floor

New York, NY 10177
Attention:  Peter Gleysteen
Facsimile:  (212) 624-1199
E-mail:  pgleysteen@cifc.com

 

with copies to:

 

Goodwin Procter LLP

135 Commonwealth Drive

Menlo Park, CA 94025

Attention:  Kevin M. Dennis, Esq.
Facsimile:  (650) 853-1038
E-mail:  kdennis@goodwinprocter.com

 

Notices shall be deemed given (a) on the first (1st) business day after being
sent, prepaid, by nationally recognized overnight courier that issues a receipt
or other confirmation of delivery, (b) upon machine generated acknowledgement of
receipt after transmittal by facsimile if so acknowledged to have been received
before 5:00 p.m. on a business day at the location of receipt and otherwise on
the next following business day or (c) when sent, if sent by electronic mail
before 5:00 p.m. on a business day at the location of receipt and otherwise the
next following business day.  Any party may change the address to which Notices
under this Agreement are to be sent to it by giving written notice of a change
of address in the manner provided in this Agreement for giving Notice.

 

27

--------------------------------------------------------------------------------


 

Section 5.4             Governing Law.  EXCEPT TO THE EXTENT THAT THE LAWS OF
THE STATE OF MARYLAND (OR DELAWARE FROM AND AFTER THE DATE THE COMPANY IS
REINCORPORATED OR CONTINUED UNDER THE LAWS OF THE STATE OF DELAWARE) APPLICABLE
TO THE ELECTION OR REMOVAL OF DIRECTORS ARE APPLICABLE, THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CHOICE OF LAW RULES THAT WOULD
APPLY THE LAWS OF ANY OTHER JURISDICTION.

 

Section 5.5             Consent to Jurisdiction.  Each party to this Agreement,
by its execution hereof, (a) hereby irrevocably consents and agrees that any
action, suit or proceeding arising in connection with any disagreement, dispute,
controversy or claim, in whole or in part, arising out of, related to, based
upon or in connection with this Agreement or the subject matter hereof shall be
brought only in the courts of the State Courts of the State of New York, New
York County or the United States District Court located in the State of New
York, New York County, (b) hereby waives to the extent not prohibited by
applicable Law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any other
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) hereby
agrees not to commence any such action other than before one of the above-named
courts nor to make any motion or take any other action seeking or intending to
cause the transfer or removal of any such action to any court other than one of
the above-named courts whether on the grounds of forum non conveniens or
otherwise. Each party hereby (i) consents to service of process in any such
action in any manner permitted by New York law, (ii) agrees that service of
process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified pursuant to
Section 5.3, shall constitute good and valid service of process in any such
action, and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.

 

Section 5.6             Specific Performance.  The parties to this Agreement
each acknowledge that each party would not have an adequate remedy at law for
money damages in the event that any of the covenants hereunder have not been
performed in accordance with their terms, and therefore agree that each other
party hereto shall be entitled to specific enforcement of the terms hereof and
any other equitable remedy to which such Party may be entitled.  Each of the
Parties hereby waives (i) any defenses in any action for specific performance,
including the defense that a remedy at law would be adequate and (ii) any
requirement under any Law to post a bond or other security as a prerequisite to
obtaining equitable relief.

 

Section 5.7             Waiver of Jury Trial.  The parties each hereby waive
trial by jury in any judicial proceeding involving, directly or indirectly, any
matters (whether sounding in tort, contract or otherwise) in any way arising out
of, related to or connected with this Agreement or the transactions contemplated
hereby.

 

28

--------------------------------------------------------------------------------


 

Section 5.8             Binding Effect; Persons Benefiting; Assignment.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.  Nothing in this
Agreement is intended or shall be construed to confer upon any Person other than
the parties hereto and their respective successors and permitted assigns any
right, remedy or claim under or by reason of this Agreement or any part hereof. 
Without the prior written consent of the other party hereto, this Agreement may
not be assigned by either party hereto and any purported assignment made without
such consent shall be null and void.

 

Section 5.9             Counterparts.  This Agreement may be executed in
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed an original and each of which shall constitute one and the
same instrument.

 

Section 5.10           Entire Agreement.  This Agreement, including the
Schedules, Exhibits, Annexes, certificates and lists referred to herein, any
documents executed by the Parties simultaneously herewith or pursuant thereto
constitute the entire understanding and agreement of the Parties hereto with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, written or oral, between the Parties with respect to such
subject matter (including without limitation, the Original Agreement).  Each of
the Company and Bounty hereby agrees, approves and consents, by its signature
hereto, that the Original Agreement be, and hereby is, amended and restated in
its entirety to read as set forth herein.

 

Section 5.11           Severability.  If any provision of this Agreement, or the
application thereof to any Person or circumstance, is invalid or unenforceable
in any jurisdiction, (a) a substitute and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable in such jurisdiction, the intent and purpose of their invalid or
unenforceable provision; and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability of such provision affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

 

Section 5.12           Amendments and Waivers.  This Agreement may not be
amended, altered or modified except by written instrument executed by each
Investor and the Company and approved by a majority of the Independent Directors
then serving on the Board (whether at a meeting of the Board or any committee
thereof, or in writing); provided, however, that this Agreement may be amended
without the consent of an Investor if the Investor Shares Beneficially Owned by
such Investor represent less than five percent (5%) of the Outstanding Stock
(after giving effect to any Cure Purchase hereunder), except that
Section 3.5(c) and Section 4.1 may not be so amended in a manner that adversely
affects such Investor without such Investor’s consent.  The failure by any party
hereto to enforce at any time any of the provisions of this Agreement shall in
no way be construed to be a waiver of any such provision nor in any way to
affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision. No waiver of any
breach of or non-compliance with this Agreement shall be held to be a waiver of
any other or subsequent breach or non-compliance. Any waiver made by any party
hereto in connection with this Agreement shall not be valid unless agreed to in
writing by such party.

 

29

--------------------------------------------------------------------------------


 

Section 5.13           Delays or Omissions.  No delay or omission to exercise
any right, power, or remedy accruing to any party under this Agreement shall
impair any such right, power, or remedy of such party, nor shall it be construed
to be a waiver of or acquiescence to any breach or default, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default.  All
remedies, either under this Agreement or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

Section 5.14           Mutual Drafting; Interpretation.  Each party hereto has
participated in the drafting of this Agreement, which each such party
acknowledges is the result of extensive negotiations between the parties. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision.

 

[Remainder of Page Left Blank]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

COMPANY:

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

By:

 

 

 

Name:

Jonathan Trutter

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

BOUNTY:

 

 

 

BOUNTY INVESTMENTS, LLC

 

 

 

 

 

By:

 

 

 

Name:

Andrew Intrater

 

 

Title:

Chief Executive Officer

 

 

 

 

 

CIFC PARENT:

 

 

 

CIFC PARENT HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

Name:

Peter Gleysteen

 

 

Title:

Chief Executive Officer

 

Signature Page to Amended and Restated Stockholders Agreement

 

--------------------------------------------------------------------------------